Citation Nr: 9917038	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  95-21 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for hypertension, to 
include as due to undiagnosed illness.  
2. Entitlement to service connection for diabetes mellitus, 
to include as due to undiagnosed illness.  
3. Entitlement to service connection for peripheral 
neuropathy, to include as due to undiagnosed illness.  
4. Entitlement to service connection for liver dysfunction, 
to include as due to undiagnosed illness.  
5. Entitlement to service connection for weight gain, to 
include as due to undiagnosed illness.  
6. Entitlement to service connection for digestive disorder 
with recurrent diarrhea, to include as due to undiagnosed 
illness.  
7. Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness.  
8. Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.  
9. Entitlement to service connection for respiratory 
disability, to include as due to undiagnosed illness.  
10. Entitlement to service 
connection for joint and muscular pain, to include as due 
to undiagnosed illness.  
11. Entitlement to service 
connection for skin rash, to include as due to undiagnosed 
illness.  
12. Entitlement to service 
connection for hair loss, to include as due to undiagnosed 
illness.  
13. Entitlement to a total rating 
based on unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from November 1985 to July 
1986 and from January 1991 to April 1991.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The veteran testified at a hearing before a 
hearing officer at the RO in November 1995.  The Board 
remanded the case to the RO in November 1997, and it has been 
returned to the Board for further appellate consideration.  

Service connection is in effect for post-traumatic stress 
disorder (PTSD), rated as 50 percent disabling.  The record 
shows that the veteran has been diagnosed as having diabetes 
mellitus.  At a VA psychiatric examination in April 1998, the 
veteran stated that with the stress level associated with his 
PTSD, he could not seem to get his sugar level under control.  
This statement raises the issue of entitlement to service 
connection for diabetes mellitus on a secondary basis.  See 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (holding 
that any increase in severity of a nonservice-connected 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected).  The Board therefore refers the claim for 
secondary service connection for diabetes mellitus to the RO 
for appropriate action.  The decision below addresses service 
connection for diabetes mellitus only on a direct and 
presumptive basis, to include as due to an undiagnosed 
illness.  

The issues of entitlement to service connection for hair loss 
and skin rash and entitlement to a total rating based on 
unemployability are addressed in the remand at the end of 
this action.



FINDINGS OF FACT

1. The claim of entitlement to service connection for 
hypertension, to include as due to undiagnosed illness, is 
not plausible.  
2. The claim of entitlement to service connection for 
diabetes mellitus, to include as due to undiagnosed 
illness, is not plausible.  
3. The claim of entitlement to service connection for 
peripheral neuropathy, to include as due to undiagnosed 
illness, is not plausible.  
4. The claim of entitlement to service connection for liver 
dysfunction, to include as due to undiagnosed illness, is 
not plausible.  
5. The claim of entitlement to service connection for weight 
gain on a direct basis is not plausible.  
6. The claim of entitlement to service connection for weight 
gain as due to undiagnosed illness is plausible, but the 
preponderance of the evidence is against the claim.  
7. The claim of entitlement to service connection for 
digestive disorder with recurrent diarrhea, as a direct 
service connection claim is not plausible.  
8. The claim of entitlement to service connection for 
digestive disorder with recurrent diarrhea as due to 
undiagnosed illness is plausible, but the preponderance of 
the evidence is against the claim.  
9. The claim of entitlement to service connection for 
fatigue, to include as due to undiagnosed illness, is not 
plausible.  
10. The claim of entitlement to service connection for 
headaches is plausible, and the evidence shows that the 
veteran has chronic headaches due to undiagnosed illness.  
11. The claim of entitlement to service connection for 
respiratory disability, to include as due to undiagnosed 
illness, is not plausible.  
12. The claim of entitlement to service connection for joint 
and muscular pain as due to undiagnosed illness is 
plausible, and the evidence shows that due to undiagnosed 
illness, the veteran has chronic joint and muscular pain 
disability involving the low back, knees and ankles.  


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for 
hypertension, to include as due to undiagnosed illness, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
2. The claim of entitlement to service connection for 
diabetes mellitus, to include as due to undiagnosed 
illness, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  
3. The claim of entitlement to service connection for 
peripheral neuropathy, to include as due to undiagnosed 
illness, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  
4. The claim of entitlement to service connection for liver 
dysfunction, to include as due to undiagnosed illness, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
5. The claim of entitlement to service connection for weight 
gain on a direct basis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  
6. Weight gain due to undiagnosed illness was not incurred in 
service, nor may it be presumed to have been incurred 
during active service.  38 U.S.C.A. § 1117 (West Supp. 
1998); 38 C.F.R. § 3.317 (1998).  
7. The claim of entitlement to service connection for 
digestive disorder with recurrent diarrhea, on a direct 
basis, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  
8. Digestive disorder with recurrent diarrhea, due to 
undiagnosed illness, was not incurred in service, nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. 
§ 1117 (West Supp. 1998); 38 C.F.R. § 3.317 (1998).  
9. The claim of entitlement to service connection for 
fatigue, to include as due to undiagnosed illness, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
10. Headaches due to undiagnosed illness is presumed to have 
been incurred in service.  38 U.S.C.A. § 1117 (West Supp. 
1998);38 C.F.R. §§ 3.102, 3.317 (1998).  
11. The claim of entitlement to service connection for 
respiratory disability, to include as due to undiagnosed 
illness, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  
12. Joint and muscular pain disability involving the low 
back, knees and ankles, which is due to undiagnosed 
illness, is presumed to have been incurred in service.  
38 U.S.C.A. § 1117 (West Supp. 1998); 38 C.F.R. §§ 3.102, 
3.317 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

DD Forms 214 and 215 show that the veteran's active service 
from January 1991 to April 1991 was in support of Operation 
Desert Shield/Storm and that he served in Southwest Asia from 
January 25, 1991, to April 21, 1991.  

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.306 (1998).  Further, 
if hypertension, arthritis or diabetes mellitus is manifested 
to a degree of 10 percent or more within a year of separation 
from service, service incurrence may be presumed.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

In view of the veteran's contentions, consideration must also 
be give to whether his claimed disabilities are the result of 
undiagnosed illness resulting from his participation in the 
Persian Gulf War.  38 U.S.C.A. § 1117 (West 1998); 38 C.F.R. 
§ 3.317 (1998).  A Persian Gulf War veteran is entitled to 
compensation if there are objective indications of chronic 
disability resulting from an illness or combination illnesses 
manifested by various signs or symptoms, including, but not 
limited to: fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropyschological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; 
and/or menstrual disorders.  The indications must have become 
manifest during active service in Southwest Asia during the 
Persian Gulf War or to a degree of 10 percent or more not 
later than December 2001, and by history, physical 
examination, or laboratory tests, cannot be attributed to any 
known clinical diagnosis.  Disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  38 C.F.R. § 3.317.  

The regulation provides that compensation shall not be paid 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War; or if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  38 C.F.R. § 3.317.  

As a preliminary matter, in each instance the Board must 
determine whether the veteran has submitted evidence of a 
well-grounded claim, that is, whether he has presented a 
claim that is plausible and meritorious on its own or capable 
of substantiation.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(United States Court of Veterans Appeal prior to March 1, 
1999) (Court) has stated repeatedly that 38 U.S.C.A. 
§ 5107(a) unequivocally places an initial burden on a 
claimant to produce evidence that a claim is well grounded.  
See Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit at 
92; Tirpak at 610-11.  The Court has stated that the quality 
and quantity of the evidence required to meet the statutory 
burden depends upon the issue presented by the claim.  
Grottveit at 92-93.  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Id.  

To satisfy the burden of establishing a well-grounded claim 
for direct service connection, there must be competent 
evidence of current disability (generally, a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); see Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  A claim also may be well grounded if the condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 497 (1997).  

In a recent precedent opinion, VA General Counsel held that a 
well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires submission of some 
evidence of:  (a) active military, naval or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.  

Hypertension, diabetes mellitus and peripheral neuropathy

The veteran's service medical records include no diagnosis of 
hypertension, diabetes mellitus or peripheral neuropathy 
during either period of active service, and the post-service 
evidence shows these claimed disabilities were first shown to 
be present in 1994, which was more than a year after the 
veteran's separation from his second period of active 
service.  Further, there is no medical evidence relating any 
of the claimed disabilities to service, and the veteran's 
physicians have indicated that the peripheral neuropathy is 
due to the diabetes mellitus.  The Board is left with the 
veteran's contention that each of these disabilities is 
causally related to service.  The veteran cannot, however, 
meet his initial burden of presenting a well-grounded claim 
by relying on his own opinion as to medical matters, because 
he, as a lay person is not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App.492, 494-95 
(1992).  As the veteran has submitted no cognizable evidence 
in support of these claims, the claims for service connection 
for hypertension, diabetes mellitus and peripheral neuropathy 
are not well grounded and must be denied.  

Regarding the regulations pertaining to service in Southwest 
Asia during the Persian Gulf War, the Board notes that 
compensation is not available with respect to these claims 
because hypertension and diabetes mellitus are known clinical 
diagnoses, and although peripheral neuropathy may be a 
symptom complex rather than a disease entity, the medical 
evidence of record attributes it to the veteran's diabetes.  
Application of the presumption of 38 C.F.R. § 3.317 to any of 
these disabilities is thereby precluded because the 
regulation requires that the claimed disability result from 
an undiagnosed illness.  The claims are thus not well 
grounded.  

Liver dysfunction

Review of the record shows no complaint, finding or diagnosis 
in service related to liver dysfunction.  Post-service 
medical records show that laboratory studies from 1993 to 
1997 showed values for SGPT (serum glutamic pyruvic 
transaminase) reportedly above normal, and the veteran's VA 
primary care physician has described these as elevated liver 
function tests.  The veteran has not suggested, nor does 
medical evidence of record provide, any indication of 
disability associated with the laboratory test values.  In 
this regard, the Board notes that a work-up for hepatitis 
during a January 1995 VA hospitalization was negative.  

At the May 1998 VA general medical examination, the examiner 
reported that he had reviewed all past and present diagnostic 
and clinical tests for the veteran.  He stated that the 
veteran had not had any problems with liver dysfunction.  He 
said the veteran's hepatitis profile was completely normal 
and his enzymes, which were previously elevated slightly, 
were normal at the present time.  He said that current 
laboratory studies were negative except for the veteran's 
elevated glucose and the positive Epstein-Barr virus.  The 
diagnoses after examination included status post 
mononucleosis (Epstein-Barr virus), chronic.  The examiner 
stated there were no abnormal laboratory findings or tests 
that were not attributable to a known cause.  He said that as 
an example that the possible Epstein-Barr virus showed 
chronic mononucleosis.  

To the extent that there may be liver dysfunction associated 
with the diagnosis of "status post mononucleosis (Epstein-
Barr virus), chronic," there is no medical evidence of record 
relating liver dysfunction or mononucleosis to the veteran's 
military service.  In the absence of medical evidence 
suggesting that the veteran has liver dysfunction related to 
service, the service-connection claim cannot be found to be 
plausible and thus well grounded on a direct basis.  The 
Board notes that elevated liver function tests, that is, SGPT 
values above normal have not, by the evidence presented by 
the veteran, been shown to be a disease or disability, and no 
examiner has related any clinical sign or symptom to these 
laboratory test results.  To do this would require medical 
expertise, and the veteran, as a lay person, is not competent 
to provide such evidence.  Espiritu at 494-95.  In the 
absence of a showing of chronic disability manifested by 
signs or symptoms such as those listed in 38 C.F.R. 
§ 3.317(b)(1), the claim for service connection for liver 
function as due to undiagnosed illness cannot be found to be 
well grounded.  

Digestive disorder with recurrent diarrhea

Review of the record shows that in November 1985, 4 days 
after entry into his initial period of service, the veteran 
complained of diarrhea and reported having been under medical 
care for abdominal cramps since August 1985.  The assessment 
after examination was questionable functional bowel pain, 
existed prior to service.  There is no other record of 
complaint, finding or diagnosis of any digestive disorder 
during the first period of service.  When the veteran entered 
his second period of service in January 1991, he gave a 
history of stomach trouble, and the examiner commented that 
the veteran said he outgrew "sticky" sphincter as a pre-
adolescent.  There is no record of complaint or treatment of 
any digestive disorder during the veteran's January to April 
1991 period of service.  

Post-service, the veteran complained of an upset stomach on 
one occasion during his VA hospitalization from September 
1992 to November 1992.  Cimetidine and simethicone were 
prescribed.  In May 1993, the veteran was seen in a VA 
emergency room with complaints of a fever, diarrhea and 
vomiting for two weeks.  He also complained of muscle aches. 
After examination, the diagnostic impression was viral 
syndrome.  A VA radiology report dated in July 1994 indicated 
that the veteran had a clinical history of persistent 
diarrhea.  An air contrast barium enema showed no obstructive 
or constrictive lesions in the colon.  The discharge 
diagnoses reported in the August 1994 VA hospital discharge 
summary included multiple nonspecific complaints, etiology 
undetermined.  Recurrent diarrhea was listed among those 
complaints.  At a VA general medical examination in October 
1994, the veteran stated that since his service in the 
Persian Gulf his problems included general malaise, headache, 
diarrhea, recurrent rash on the lower extremities, hair loss, 
diffuse muscle aches and pains without swelling, and 
shortness of breath.  After examination, the diagnosis was 
undifferentiated somatoform disorder, delusional disorder - 
somatic type, alcohol abuse, hypertension - treated, PTSD, 
probable Schamberg's vasculitis of the lower extremities and 
exogenous obesity.  In mid-March 1995, the veteran was seen 
with complaints of fever, sore throat, dyspnea, sinus and 
nasal congestion, a headache, body aches, nausea and 
vomiting.  After examination, the assessment was upper 
respiratory infection with pharyngitis.  

A friend of the veteran, who submitted letters dated November 
1995 and August 1996, reported that he witnessed the veteran 
experience uncontrollable diarrhea on two occasions, in 
February and March 1995.  At his November 1995 hearing at the 
RO, the veteran testified that he had diarrhea while he was 
in the Persian Gulf area and had a runny nose and diarrhea 
when he first got back.  He said he had a severe attack in 
early 1993 and again in 1994.  He testified that diarrhea had 
continued off and on.  

VA outpatient records dated in February 1997 include an 
assessment of gastroesophageal reflux disease (GERD) and 
treatment with Prilosec.  At the VA general medical 
examination in May 1998, the physician stated that the 
veteran had a history that in November 1985 he had some 
abdominal cramps, some acid reflux and some diarrhea and 
further, that this occurred in 1993 due to a viral syndrome.  
At the May 1998 examination, the veteran denied any further 
diarrhea, but said he did have occasional "acid reflux" and 
took Prilosec as necessary.  More recent VA outpatient 
records include no complaints related to a digestive 
disorder.  

There is evidence of record that provides a basis for finding 
the claim for service connection for digestive disorder with 
recurrent diarrhea well grounded as due to an undiagnosed 
illness under 38 C.F.R. § 3.317.  In this regard, the Board 
notes the July 1994 VA radiology report indicating that an 
air contrast barium enema, which showed no obstructive or 
constrictive lesions in the colon, was requested because of a 
clinical history of persistent diarrhea.  In addition, the 
August 1994 VA hospital summary indicates that the etiology 
had not been determined for recurrent diarrhea complained of 
by the veteran.  Further, the record includes statements of a 
friend that he had witnessed the veteran experience 
uncontrollable diarrhea in February and March 1995.  Finally, 
the veteran presented testimony at the November 1995 hearing 
that he had diarrhea in service while he was in the Persian 
Gulf area, with diarrhea on and off since service with severe 
attacks in 1993 and 1994.  

VA has fulfilled its duty to assist the veteran in the 
development of his claim.  The veteran has reported that all 
his medical treatment has been with VA, and all available 
treatment records have been obtained by the RO.  In addition, 
the veteran has been provided an additional VA examination, 
and the physician who conducted the examination reviewed the 
materials in the veteran's claims files and provided opinions 
regarding the case.  

In considering the weight of the evidence for and against the 
veteran's claim, the Board notes that although the veteran's 
testimony that he had diarrhea during his second period of 
service is credible, it is not corroborated by clinical 
records showing complaint or treatment for diarrhea or any 
other digestive disorder.  The first post-service medical 
records indicating any such complaint are the hospital 
discharge summary and progress notes concerning the veteran's 
VA hospitalization from September to November 1992, and that 
evidence shows only that the veteran complained of an upset 
stomach on one occasion.  The veteran's complaints when he 
was seen at a VA emergency room in May 1993 did include 
diarrhea and vomiting, which had been present for two weeks.  
There was, however, a diagnostic impression of viral 
syndrome.  This, along with the diagnosis of undifferentiated 
somatoform disorder following the October 1994 VA examination 
at which the veteran's description of his problems included 
diarrhea, weighs against the claim.  Further, weighing 
against the grant of service connection on a presumptive 
basis under 38 C.F.R. § 3.317 are VA outpatient progress 
notes showing that in mid-March 1995, when the veteran was 
seen with complaints of nausea and vomiting along with fever, 
sore throat, dyspnea, sinus and nasal congestion, headache 
and body aches, the assessment after examination was upper 
respiratory infection with pharyngitis.  The only subsequent 
medical evidence concerning a digestive disorder is contained 
in VA outpatient records dated in 1997 showing the veteran 
was assessed as having GERD, i.e., gastroesophageal reflux 
disease.  In addition, the Board notes that in the May 1998 
VA examination report, the physician stated that on 
questioning, the veteran denied further diarrhea, but 
reported that he did have occasional "acid reflux," which 
was controlled by Prilosec.  

In the Board's judgment the evidence relating the diarrhea 
and other digestive complaints to diagnosed illnesses, i.e., 
viral syndrome, somatoform disorder, and GERD outweighs the 
evidence in support of the claim.  Thus, notwithstanding the 
evidence outlined above that supports the claim, the Board 
finds that the preponderance of the evidence is against the 
claim that a digestive disorder with recurrent diarrhea 
resulted from undiagnosed illness, and, as a claim under 
38 C.F.R. § 3.317, it must be denied on the merits.  

Further analysis shows that when considered on a direct 
basis, the claim for service connection for digestive 
disorder with recurrent diarrhea, is not well grounded.  This 
is so because the veteran states he no longer has diarrhea 
and there is no medical evidence suggesting a relationship 
between the current disability, GERD, and the veteran's 
service.  

Weight gain

The veteran contends that service connection should be 
granted for weight gain.  At his November 1995 hearing he 
testified that although he had not changed his diet, he 
gained approximately 100 pounds subsequent to his return from 
the Persian Gulf.  Review of the record shows that at his 
enlistment examination in 1985, prior to his first period of 
service, the veteran weighed 156 pounds and that he weighed 
180 pounds at a National Guard quadrennial examination in 
1989.  No record of the veteran's weight is available for his 
period of active service that ended in April 1991.  

Post-service medical records show that on admission for 
hospitalization in September 1992, the veteran weighed 211.8 
pounds and reported that he had experienced decreased 
appetite and had lost 10 to 15 pounds during the previous 2 
to 3 weeks.  Hospital progress notes show that in November 
1992 the veteran complained that he continued evening 
"munchies" and that his weight was increasing.  The final 
diagnosis reported on the summary of the VA hospitalization 
from September 1992 to November 1992 included mild obesity 
for Axis III.  At a VA Persian Gulf examination in February 
1993, the veteran weighed 222 pounds and reported that his 
maximum weight in the past year was 235 pounds.  A VA 
emergency room report dated in late-May 1993 shows that the 
veteran's weight at that time was 218 pounds.  A VA medical 
certificate shows that in January 1994 the veteran weighed 
253.6 pounds.  VA medical records document the veteran's 
weight as 256 pounds in February 1994, 247.7 pounds in March 
1994, 254 pounds in April 1994, 260 pounds in May 1994 and 
263 pounds in July 1994.  

The discharge diagnosis reported in the discharge summary for 
the veteran's VA hospitalization in August 1994 for 
evaluation of multiple complaints included multiple 
nonspecific complaints, etiology undetermined, to include 
weight gain.  At a VA general medical examination in October 
1994, the veteran weighed 267 pounds.  The diagnosis 
following examination included exogenous obesity.  When he 
saw his primary care physician a few days later, the 
veteran's weight was 272.8 pounds, and the assessment was 
increased weight.

At the November 1995 hearing, the veteran testified that he 
weighed 187 pounds when he came back from the Persian Gulf 
War.  He testified that in 1992 he worked as a commercial 
diver and said that although his diet and activity remained 
the same, he started gaining weight.  He also testified that 
while hospitalized from September to November 1992, he did 
not do a lot of physical activity.  He also testified that he 
later worked on an assembly line at Whirlpool, but had to 
take a leave of absence in July 1994.  He testified that 
although he had not changed his diet, he had gained 
approximately 100 pounds since his return from the Persian 
Gulf.  

A VA outpatient progress note dated in February 1997 shows 
that at that time the veteran weighed 228.7 pounds.  He 
reported having lost weight and stated that he was 
exercising.  At the VA general medical examination in May 
1998, the veteran weighed 230 pounds.  Under medical history, 
the physician stated that the veteran had moderate obesity, 
but that this did not appear to be a major problem for any 
disease process.  VA outpatient records show that the veteran 
weighed 244 pounds in June 1998 and 245 pounds in July 1998.  

Viewing the service connection claim on a direct basis, there 
is no evidence of weight gain in service and there is no 
medical evidence linking the post-service weight gain or 
obesity to service.  Thus, the direct claim is not plausible 
and is, therefore, not well grounded.  

As to service connection for weight gain as due to an 
undiagnosed illness, accepting the veteran's testimony that 
he weighed 187 pounds when he returned from the Persian Gulf 
War, the evidence shows weight gain, up to approximately 273 
pounds, in the years following separation from service.  VA 
outpatient records document weight gain without attributing 
it to a specified disease, and in the August 1994 VA hospital 
summary the discharge diagnosis includes multiple nonspecific 
complaints, etiology undetermined, including weight gain, 
suggesting it was due to an undiagnosed illness.  The claim 
for service connection for weight gain is thus well grounded 
under the provisions of 38 C.F.R. § 3.317.  However, when 
viewed in its entirety, the preponderance of the evidence is 
against the claim because the evidence shows that physicians 
have consistently reported obesity as a diagnosis associated 
with the veteran's weight, and at the VA examination in 
October 1994, the diagnosis was exogenous obesity.  Since 
that time the veteran has lost and regained some weight and 
has stated that he eats more when he feels depressed.  The 
Board finds, therefore, that the veteran's weight gain was 
not due to an undiagnosed illness and concludes that it may 
not be presumed to have been incurred in service.  

Fatigue

Service medical records include no complaint, finding or 
diagnosis related to fatigue.  Review of the evidence 
outlined above shows at the time of his VA hospital admission 
in September 1992, the veteran reported decreased sleep and 
difficulty falling asleep and staying asleep.  In July 1994, 
the veteran underwent a VA multiple sleep latency test, and 
it was noted that his history included chronic fatigue.  In 
the test report, the physician stated that the study 
suggested the possibility of mild periodic leg movements 
during sleep, which might be the cause of the veteran's 
daytime drowsiness.  A VA abbreviated medical record 
concerning the veteran's hospital admission for the July 1994 
sleep study included sleep apnea in the diagnosis.  When 
hospitalized by VA for evaluation in August 1994, under 
reasons for admission it was noted that the veteran reported 
that he had been healthy until 1992 when he noticed being 
unable to sleep and other problems.  Under discharge 
diagnosis, the discharge summary includes multiple 
nonspecific complaints, etiology undetermined, to include 
chronic fatigue.  When the veteran was seen at a VA pain 
clinic in January 1995 with complaints of bilateral knee 
pain, bilateral ankle pain and low back pain, it was noted 
that the veteran was positive for chronic fatigue.  

At the hearing at the RO in November 1995, the veteran 
testified that while hospitalized in the VA hospital from 
September 1992 to November 1992, he did not do a lot of 
physical activity, but was tired all the time.  He also said 
that later, when he worked at Whirlpool on an assembly line, 
he stayed tired all the time.  He also testified that he was 
currently fatigued all the time and did not have a very high 
energy level.  In a June 1996 letter, a Vet Center 
Readjustment Counseling Specialist stated the veteran had 
been referred to the Vet Center for follow-up after release 
from a VA medical center PTSD program.  The counseling 
specialist stated that the veteran's stressors in service in 
the Persian Gulf resulted in eventual shutdown, numbing, 
sleep disturbance and depression.  He also stated that the 
veteran continued to experience severe depression and sleep 
disturbance.  

At a VA PTSD examination in April 1998, the examiner noted 
that the veteran had been treated with Prozac for two years, 
but apparently felt very tired all of the time and therefore 
had stopped it since November 1997.  The veteran stated that 
he often felt tired and physically drained and was usually 
irritable.  He said that he slept okay but tended to dream a 
lot and woke up a lot in his dreams.  He noted worsening of 
nightmares.  In the report of the May 1998 VA general medical 
examination, the physician noted that the veteran reported 
that sleep apnea was no longer a problem.  With respect to 
the fatigue, which the physician noted the veteran had 
complained about in 1994 and 1995, the veteran stated he no 
longer had any chronic fatigue, but did get tired at times.  
After examination, the physician stated that the previously 
described symptoms of drowsiness and sleep apnea leading to 
fatigue were no longer a problem according to the veteran's 
own admission.  

Although various medical records identified chronic fatigue 
as a problem for the veteran and in August 1994 it was stated 
to be of undetermined etiology, the evidence shows that the 
veteran, by his own admission, no longer suffers from the 
disability.  In the absence of current disability, there is 
no basis for proceeding with the claim for service connection 
for fatigue, to include as due to an undiagnosed illness, and 
it must be denied, on both a direct and presumptive basis, as 
not well grounded.  

Headaches

The veteran's service medical records are negative for 
complaint, finding or diagnosis of headaches.  The veteran 
complained of a headache during his VA hospitalization from 
September 1992 to November 1992, and ibuprofen was 
prescribed.  In January 1994, the veteran was seen in a VA 
emergency room, and his complaints included headaches, which 
he said had been present off and on for 2 to 3 months.  After 
examination at a VA outpatient clinic in February 1994, the 
assessment included chronic headaches, without aura, diffuse, 
daily - questionably secondary to PTSD, off medication.  In a 
May 1994 request for an electroencephalogram (EEG), the 
veteran's VA primary care physician stated that the pertinent 
history was that the veteran was a Persian Gulf War veteran 
with forgetfulness and chronic headaches upon return.  The 
primary care physician's clinical impression was chronic 
headaches/memory loss.  The EEG was reported to be normal for 
the veteran's age.  

VA outpatient progress notes show that in late June 1994, the 
veteran reported that Motrin helped his headaches.  After 
examination of the veteran, the primary care physician's 
assessment included headaches of questionable etiology.  In 
July 1994, the veteran reported that his headaches continued.  
The discharge diagnosis reported in the discharge summary for 
the hospital evaluation of the veteran by VA in August 1994 
included multiple nonspecific complaints, etiology 
undetermined, to include headaches.  At the VA general 
medical examination in October 1994, the veteran stated that 
headaches were among the problems he had experienced since 
his service in the Persian Gulf.  After examination, the 
diagnosis included undifferentiated somatoform disorder and 
delusional disorder - somatic type.  When he was seen at the 
VA pain clinic in January 1995, it was noted that the veteran 
was positive for headaches.  

At the hearing at the RO in November 1995, the veteran 
testified that his headaches started in 1992.  In written 
statements received in 1995 and 1996, the veteran's wife and 
a friend reported that the veteran experienced headaches 
after service.  

At the VA general medical examination in May 1998, the 
veteran described occasional headaches, which he said 
occurred two to three times a day.  The veteran said the 
headaches started in the back of his head and neck, and felt 
dull, achy and tight all over.  The physician stated that 
examination revealed that this was due to a muscle tension 
type of headache and was not due to any type of migraines or 
other known medical conditions.  The physician remarked that 
the headaches were aggravated by tension and stress.  

As the record shows that the veteran has complained of 
experiencing headaches on a number of occasions since his 
period of service during the Persian Gulf War and at least 
one evaluation it was concluded that the headaches were of 
undetermined etiology, the service connection claim is 
plausible and therefore well grounded.  Upon consideration of 
the merits of the claim, weighing against the claim is the 
report of the October 1994 general medical examination, which 
listed the veteran's complaints to include headache.  The 
diagnosis included:  undifferentiated somatoform disorder; 
delusional disorder, somatic type; alcohol abuse; 
hypertension, treated; post-traumatic stress disorder; 
probable Schamberg's vasculitis of the lower extremities; and 
exogenous obesity.  The Board notes that the physician did 
not make any specific comments stating that all the veteran's 
complaints, including headaches were encompassed by the 
undifferentiated somatoform disorder and the delusional 
disorder.  Further, at none of the VA psychiatric 
examinations, which were conducted in 1993, 1994 and 1998, 
did the physicians include any somatoform disorder or 
delusional disorder as an Axis I diagnosis.  

Weighing in favor of the claim are the treatment and 
evaluation records reporting the headaches to be of 
undetermined or questionable etiology and the May 1998 VA 
examination report.  At the May 1998 examination, the 
physician described the veteran's headaches as "muscle 
tension type headaches" but did not list tension headaches 
as a diagnosis.  Rather, the physician stated that the muscle 
tension type of headache was not due to any type of migraines 
or other known medical condition.  Resolving all doubt in 
favor of the veteran, the Board finds that the veteran has 
chronic headaches due to an undiagnosed illness, and 
concludes that under the provisions of 38 C.F.R. § 3.317, 
headaches may be presumed to have been incurred in service.  

Respiratory disability

At his enlistment examination in July 1985, the veteran gave 
a history of bronchial asthma, but on clinical examination, 
the examiner reported no finding or diagnosis of respiratory 
disorder.  In November 1985, four days after entry into 
service, the veteran's complaints included shortness of 
breath at times, and the veteran said his last bad attack of 
asthma was when he was 14 years old.  On examination, the 
lungs were clear to auscultation, and there were no wheezes.  
The assessment included history of asthma, existed prior to 
service, currently asymptomatic.  In April 1986, the veteran 
was seen with complaints of coughing and congestion, with a 
sore throat from coughing.  After examination, the assessment 
was viral syndrome.  Service medical records for the 
veteran's second period of service include no complaint, 
abnormal finding or diagnosis pertaining to the respiratory 
system.  

At a VA Persian Gulf examination in February 1993, the 
veteran's chest and respiratory system were reported to be 
within normal limits.  At the VA general medical examination 
in October 1994, the veteran stated that since his service in 
the Persian Gulf, his problems included shortness of breath.  
The physician reported that the veteran's chest was 
symmetrical, expanded equally and was clear to percussion and 
auscultation.  The diagnosis included undifferentiated 
somatoform disorder and delusional disorder, somatic type.  
The physician stated that a spirometry study was being 
obtained.  On a VA pulmonary function report dated in October 
1994, the physician who reviewed the test results stated that 
the test suggested moderate obstruction.  In mid-March 1995, 
the veteran was seen by his VA primary care physician with 
complaints of fever and a sore throat for 2 days.  His 
remaining complaints included dyspnea.  After examination, 
the assessment was upper respiratory infection with 
pharyngitis.  

At the hearing at the RO in November 1995, the veteran 
testified that he easily became out of breath, with walking 
or any other activity such as playing with his son.  He also 
testified that while working as a commercial diver after he 
came back from the Persian Gulf War, he noticed he would 
become short of breath while doing his work.  In a VA 
outpatient progress note dated in late February 1997, the 
physician noted that the veteran had last been seen in early 
1996.  The veteran reported that his dyspnea on exertion was 
unchanged.  

The veteran underwent VA pulmonary function testing in mid-
May 1998, and on the data sheets it was reported that the 
FEV-1 (forced expiratory volume in one second) was 66 percent 
of predicted value and suggested obstructive disorder.  At 
the May 1998 general medical examination, the physician 
stated that the veteran said he had no complaints regarding 
his asthma, but stated he became short of breath occasionally 
if he strained himself.  The physician stated that pulmonary 
function tests showed moderate to mild chronic obstructive 
pulmonary disease, and after examination, the clinical 
diagnosis included chronic obstructive pulmonary disease, 
mild.  

Review of the record reveals no suggestion that any medical 
examiner has indicated that the veteran's post-service 
complaints of shortness of breath and dyspnea on exertion 
were due to an undiagnosed illness.  VA pulmonary function 
tests have reportedly indicated an obstructive disorder, and 
at the May 1998 VA examination, the diagnosis included 
chronic obstructive pulmonary disease.  Application of the 
presumption of 38 C.F.R. § 3.317 to the veteran's claim for 
service connection for respiratory disability is precluded 
because the regulation requires that the claimed disability 
result from an undiagnosed illness, and the claim cannot, 
therefore be well grounded.  

Viewing the claim on a direct basis, the history of asthma 
reported at the veteran's July 1985 enlistment examination 
and within days after entry into service does not establish 
that the veteran had respiratory disability that pre-existed 
service.  See 38 C.F.R. § 3.304 (1998).  In any event, there 
were no reported findings related to respiratory disability 
at any time during active service, except in April 1986 when 
the assessment was viral syndrome.  There is no evidence of 
chronic respiratory disability in service and there is no 
post-service medical evidence documenting the presence of 
respiratory disability prior to 1994.  While the veteran has 
given a history of shortness of breath since service, there 
is no medical evidence linking the veteran's post-service 
respiratory disability to service.  In this regard, the Board 
notes that evidence, which is simply information recorded by 
an examiner, unenhanced by any additional comment by the 
examiner, does not constitute competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 46 (1995).  The only evidence 
linking the veteran's current respiratory disability to 
service is the theory advanced by the veteran himself.  
However, the veteran, as a lay person, is not competent to 
provide evidence requiring medical expertise.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).    

Since the veteran was not found to have chronic respiratory 
disability in service, there is no post-service medical 
evidence of respiratory disability until more than three 
years after the veteran's discharge from his second period of 
service, and there is no medical evidence linking the 
veteran's current respiratory disability to service, the 
Board must conclude that on a direct basis the veteran's 
claim for service connection for respiratory disability is 
not well grounded.  

Joint and muscular pain

The veteran's claim for service connection for joint and 
muscular pain as due to an undiagnosed illness is well 
grounded, in that the symptoms, at times severe, have been 
shown to have continued for an extended period subsequent to 
service and there is medical evidence indicating that the 
veteran's symptoms are not attributable to a diagnosed 
illness.  The Board is satisfied that VA has fulfilled its 
duty to assist the veteran in the development of the claim.  
As noted earlier, the veteran has reported that all his 
medical treatment has been with VA, and all available 
treatment records have been obtained by the RO.  In addition, 
an additional VA examination was conducted in 1998, and the 
physician who conducted the examination reviewed the 
materials in the veteran's claims files and provided opinions 
regarding the case.   

The veteran's service medical records are negative for 
complaint, finding or diagnosis related to joint and muscular 
pain.  The first post-service medical evidence concerning the 
claimed joint and muscular pain is the report of the February 
1993 VA Persian Gulf examination where there was some popping 
of the ankle on motion, and there was some mild spasm of the 
back muscles.  The diagnosis included generalized nonspecific 
joint complaints without current manifestation of pathology.  
Additional post-service medical evidence documents continuing 
complaints of joint and muscular pain, most often concerning 
the knees and low back.  The discharge diagnosis following VA 
hospitalization for evaluation in August 1994 included 
multiple nonspecific complaints, etiology undetermined, 
including arthralgia and myalgia.  Secondary diagnoses 
included low back pain.  On one occasion, when seen at an 
orthopedic clinic in November 1994, the physician stated that 
X-rays of the knees showed medial/lateral symmetrical 
narrowing.  On no other occasion, in the period from 1994 to 
1998, have X-rays involving the ankles, knees or lumbar spine 
been described as other than normal, and they have 
consistently been described as showing no active disease.  

Diagnoses associated with the veteran's joint and muscular 
pain have included undifferentiated somatoform disorder and 
delusional disorder, somatic type, at the October 1994 VA 
general medical examination.  However, as was noted earlier, 
these diagnoses, have not been reported at any of the 
veteran's multiple psychiatric examinations.  Subsequent to 
the October 1994 examination, the impressions reported by the 
veteran's primary care physician and by physicians at 
orthopedic and rheumatology examinations have related the 
veteran's joint and muscle pain to questionable inflammatory 
origin, retropatellar pain syndrome and probable early 
degenerative joint disease, but no definitive diagnosis has 
been presented.  After examinations at the orthopedic clinic 
or by the primary care physician, the diagnoses have 
generally included low back pain and bilateral knee pain, 
sometimes accompanied by the description arthralgia, maybe 
related to Persian Gulf Syndrome.  In addition, VA pain 
clinic records show that the veteran received treatment 
related to joint and muscle complaints as well as complaints 
of burning pain mainly in the lower legs.  The pain clinic 
records include varying diagnoses including myofascial 
syndrome, polyneuropathy and chronic pain, Gulf War syndrome.  
The pain clinic physicians have not, however, specified the 
disability or complaint included in the diagnosis.  At the 
May 1998 VA general medical examination, the physician stated 
that the veteran's chief complaints of his knees, ankles and 
back were a generalized aching and popping on excessive 
movement.  Range of motion studies revealed objective 
evidence of pain.  In his comments following the reported 
diagnosis, which did not include reference to joint or 
muscular pain, the physician stated that the symptoms of 
vague aches of the knees, ankles and lumbar spine were not 
attributable to a positive finding.  

Weighing the evidence for and against the claim, the Board 
finds it to be in relative equipoise.  With the application 
of 38 C.F.R. § 3.102, which requires resolution of reasonable 
doubt in favor of the veteran, the Board finds that the 
veteran has chronic joint and muscular pain involving the low 
back, knees and ankles, and that this disability is due to an 
undiagnosed illness.  With application of the provisions of 
38 C.F.R. § 3.317, joint and muscular pain disability 
involving the low back, knees and ankles is presumed to have 
been incurred in service, warranting the grant of service 
connection.  

Miscellaneous

With respect to the claims denied by the Board, the Board 
considered and denied them on a ground different from that of 
the RO, that is, whether the veteran's claims are well 
grounded rather than whether he is entitled to prevail on the 
merits.  The veteran has not been prejudiced by the Board's 
decision because in assuming that the claims were well 
grounded, the RO accorded the veteran greater consideration 
than his claims warranted under the circumstances.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  To remand the case 
to the RO for consideration of whether the denied claims are 
well grounded would be pointless, and in light of the law 
cited above, would not result in a determination favorable to 
the veteran.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  


ORDER

Service connection for hypertension, to include as due to 
undiagnosed illness, is denied.  

Service connection for diabetes mellitus, to include as due 
to undiagnosed illness, is denied.  

Service connection for peripheral neuropathy, to include as 
due to undiagnosed illness, is denied.  

Service connection for liver dysfunction, to include as due 
to undiagnosed illness, is denied.  

Service connection for weight gain, to include as due to 
undiagnosed illness, is denied.  

Service connection for digestive disorder with recurrent 
diarrhea, to include as due to undiagnosed illness, is 
denied.  

Service connection for fatigue, to include as due to 
undiagnosed illness, is denied.  

Service connection for headaches due to undiagnosed illness 
is granted.  

Service connection for respiratory disability, to include as 
due to undiagnosed illness, is denied.  

Service connection for joint and muscular pain disability 
involving the low back, knees and ankles, due to undiagnosed 
illness, is granted.  


REMAND

The veteran's remaining claims include entitlement to service 
connection for skin rash, to include as due to an undiagnosed 
illness, and entitlement to service connection for hair loss, 
to include as due to an undiagnosed illness.  At the November 
1995 hearing, the veteran testified that his wife noticed a 
rash on the insides of both his ankles when he returned from 
the Persian Gulf.  He testified that the rash started out in 
an area about the size of a golf ball and looked like a bunch 
of freckles clustered together.  He said that in 
approximately late 1993 or early 1994 the rash went up his 
leg, and the hair fell off his legs in the shower.  He 
testified that it was at that time that the rash started 
burning.  

Medical evidence of record confirms that when he first 
complained of a burning sensation in his left leg in January 
and February 1994, the veteran reported that since the 
Persian Gulf he had a rash on the insides of his ankles that 
had recently spread to his left shin.  The assessment at a VA 
outpatient clinic in February 1994 included rule out skin 
capillaritis.  At a VA dermatology clinic in May 1994, the 
physician found multiple brawny pinpoint macules on the lower 
legs from the knees to the ankles.  There was some loss of 
hair on the pre-tibial area, and there was 1+ pitting edema, 
bilaterally, left greater than right.  The assessment was 
capillaritis with a component of stasis dermatitis.  Without 
mention of stasis dermatitis, later dermatology records 
continued an assessment of capillaritis.  It is not clear to 
the Board that capillaritis or dermal fibrosis, reportedly 
shown on skin biopsy performed in August1994, are diagnoses 
rather than descriptive terms equivalent to medical signs or 
symptoms.  

Notwithstanding the statement of the VA physician in the May 
1998 examination report to the effect that the record shows 
that the veteran's rash and hair loss occurred after his 
diabetes and were due to diabetic neuropathy, the Board does 
not find explicit evidence to that effect.  Rather the 
medical evidence mentions peripheral neuropathy in 
conjunction with complaints of burning pain, but does not 
state that the veteran's skin rash and hair loss are due to 
neuropathy.  In addition, the Board notes that at one VA 
general medical examination there was a diagnosis of probable 
Schamberg's vasculitis of the lower extremities and that a 
dermatologist recommended a vascular examination.  There is, 
however, no indication that the veteran has had a vascular 
examination.  

In view of the foregoing, the Board is of the opinion that 
further development, including dermatology and vascular 
examinations, would facilitate its decisions regarding the 
claims of entitlement to service connection for skin rash and 
hair loss, to include as due to an undiagnosed illness.  In 
addition, in view of the foregoing decision granting service 
connection for headaches and joint and muscular pain 
disability involving the low back, knees and ankles, the 
Board will remand the issue of entitlement to a total rating 
based on unemployablity due to service-connected disabilities 
to the RO for readjudication.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1. The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care 
providers, VA and non-VA, from whom he 
has received treatment or evaluation 
for skin rash or hair loss at any time 
since his separation from service.  
With any necessary authorization from 
the veteran, the RO should attempt to 
obtain and associate with the claims 
files copies of records not previously 
obtained.  In any event, the RO should 
obtain all VA outpatient records and 
any hospital summaries concerning 
treatment or evaluation subsequent to 
June 1998.  
2. Thereafter, the RO should arrange for 
VA dermatology and vascular 
examinations of the veteran by 
appropriate specialists to determine 
the nature and extent of any skin rash 
and/or hair loss.  All indicated 
studies should be performed to 
determine the nature, etiology and 
extent of any skin rash or hair loss.  
The physicians should be requested to 
provide opinions, with complete 
rationales, as to whether it is at 
least as likely as not that the 
veteran's symptoms of skin rashes and 
hair loss are due to a specific 
diagnosed illness, or whether there is 
no diagnosis to account for these 
symptoms.  In this regard, the 
physicians should state whether dermal 
fibrosis and capillaritis are 
recognized diagnoses of disease as 
opposed to being descriptive terms 
indicating the presence of a sign or 
symptom, for example, fibrous skin 
tissue in the case of dermal fibrosis 
and inflammation of the capillaries in 
the case of capillaritis.  The 
physicians should also provide 
opinions, with complete rationale, 
concerning the impact of the 
disabilities on the veteran's ability 
to work.  The claims files must be 
made available to and reviewed by the 
physicians.  They should be requested 
to verify, in writing, that the 
requested review of the claims files 
has been made.  

3. The veteran should also be provided a 
VA psychiatric examination for the 
purpose of determining the current 
degree of severity of his service-
connected psychiatric disability.  All 
indicated studies must be performed.  
With respect to each of the 
psychiatric symptoms identified in the 
new criteria for evaluating mental 
disorders, the examiner should 
indicate whether such symptom is a 
symptom of the veteran's service-
connected psychiatric disability.  The 
examiner should also provide an 
opinion concerning the degree of 
social and industrial impairment 
resulting from the service-connected 
psychiatric disability, to include 
whether it renders the veteran 
unemployable.  In addition, the 
examiner should provide a Global 
Assessment of Functioning score with 
an explanation of the score assigned.  
The examiner should also provide the 
rationale for each opinion expressed.  
The claims files must be made 
available to and reviewed by the 
examiner.  The examiner should be 
requested to verify, in writing, that 
the requested review of the claims 
files has been made

4. Thereafter, the RO must review the 
claims files and ensure that all 
development actions, including the 
examinations and opinions, have been 
conducted and completed in full.  If 
any development is incomplete, the RO 
should take appropriate corrective 
action.  
5. Then, the RO should undertake any 
other indicated development and 
thereafter readjudicate the claim of 
entitlement to service connection for 
skin rash, to include as due to an 
undiagnosed illness, and the claim of 
entitlement to service connection for 
hair loss, to include as due to an 
undiagnosed illness.  With 
consideration of the grant of service 
connection for headaches and joint and 
muscular pain disability involving the 
low back, knees and ankles, in the 
foregoing decision, the RO should also 
readjudicate the claim of entitlement 
to a total rating based on 
unemployability due to service 
connected disabilities unless it has 
been rendered moot.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case for all issues in appellate status, and 
the veteran and his representative should be provided an 
opportunity to respond.  Thereafter, the case should be 
returned for further appellate consideration, if otherwise in 
order.  By this REMAND, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 

